﻿102.	The Lesotho delegation wishes to add its voice to the congratulations of previous speakers on the unanimous election of Ambassador Lievano Aguirre of Colombia to preside over the deliberations of this session. This unanimity is an expression of the confidence this Assembly has, not only in him as a person, but also in the Government which he represents. We feel particularly honoured, because Colombia is a country which has established a commendable record in the United Nations struggle to -right the wrongs which plague humanity.
103.	I should also like to congratulate the other members of the General Committee and express the hope that, in the fulfilment of the various responsibilities entrusted to them, they will collectively contribute to the success of our deliberations. Their vast experience and desire for the betterment of the human condition will indeed be of valuable assistance to the President of the session.
104.	We are indebted to the Secretary-General, Mr. Kurt Waldheim, whose profound wisdom has guided the work of the United Nations, and to the Secretariat, which has, in more ways than time permits me to enumerate, advanced the work of this world body.
105.	Since the founding of the United Nations, more than half the membership present today has been elevated to the glory of independence. It is in the light of this awareness that the Lesotho delegation welcomes Solomon Islands as a new Member of the United Nations. This is further proof of the success of the decolonization process, the subject of an item [item 24] of which this Assembly remains seized.
106.	This session of the General Assembly is taking place against the background of an increasing international awareness of basic human rights. In my view this is appropriate, particularly as this year marks 30 years of the endurance of the profound vision that led to the authorship by the United Nations of the Universal Declaration of Human Rights. The concern for the rights of man at this particular stage of international relations is a development that has further aided the efforts of this Organization to awaken international outrage against the intolerable perversion of social justice, represented by the harsh poverty, hunger, disease and illiteracy that afflict a large segment of humanity, and the equally intolerable nonchalance that has been for so long the hallmark of the attitude of a large part of the world community towards rights of the people of Palestine and the victims of white racist minority rule in southern Africa.
107.	This Assembly must spearhead concrete action that will ensure that the vast resources of this world are not utilized to create weapons for the destruction of man but for the betterment of his condition. We must protest in clear terms against the irrational tendency of those States that have become the merchants of death and not the guardians of humanity's survival.
108.	We are deeply concerned about the enormous over-all capacity of the existing nuclear arsenals and the qualitative improvements they are progressively undergoing. We are equally alarmed by the ever increasing stockpiles of conventional weapons and their widening distribution, which has added fuel to localized skirmishes and wars. The big Powers must be told in no uncertain terms that their spiralling arms race is no less than a race for the extinction of humanity and that their exploitation of local conflicts to advance their traffic in lethal weapons lacks the vaguest vestige of any sense of morality and is more than a tacit conspiracy to ensure that those already on the verge of death because of poverty are indeed assured of a speedy end through fratricidal battles and mutual destruction.
109.	The continent of Africa is beset by numerous problems-social, political, economic and racial. While we appreciate, and are thankful for, the assistance we have received from various quarters, we agree with the views recently expressed before this Assembly by Mr. Gaafar Mohamed Nimeiri, the President of the Democratic Republic of Sudan and the Chairman of the OAU, that:
"... the solution of African problems is the responsibility of the Africans themselves. African determination and wisdom have seen the continent through many a difficult time before."[ 10th meeting, para. 33.],
110.	We therefore appeal to all our friends, wherever they are, to help us to help ourselves-that is, to assist us along lines that will reduce our dependence on international aid and handouts. Given the means, we are prepared to shoulder the responsibility for our own development. We do not wish to be used as pawns in the ideological struggle between East and West and, by the same token, we do not want to be economically exploited under the guise of assistance.
111.	My Government's development plans are aimed at the elimination of ignorance, poverty and disease, particularly in the rural areas. We have therefore noted with perturbation the annual report of the World Bank regarding agricultural production and food supplies.  Quoting the FAO, the report indicates that the 1977 per capita food production index was 10 per cent below the level of the period 1961-1965. The report further shows that the food deficit in developing countries, including Africa, is likely to rise to 145 million tons by 1980. This is sad news for the peoples of Africa, who saw political independence as the key to social justice and economic progress. It is our duty and responsibility to see that present trends in the agricultural field are reversed, if we want peace and political stability in our respective countries. According to FAO:
"Africa has the potential to attain and sustain rates of food production increases which will lead to higher but not necessarily full sufficiency over the next 10 to 15 years."
112.	In the light of the foregoing remarks, we hope something positive will come out of the Tenth FAO Regional Conference for Africa, held last month in Arusha, in the United Republic of Tanzania. As far as food production is concerned, it behoves us all to strive for individual and collective self-sufficiency. Unless we achieve our food production targets soon, our economies will continue to falter as a result of rising food imports which, according to FAO, nearly trebled in value during the period 1963-1973. In this regard, we pledge our full support for the World Conference on Agrarian Reform and Rural Development to be held in Rome in July 1979.
113.	Like other economically backward regions, Africa stands to benefit greatly from the promising outcome of the United Nations Conference on Technical Co-operation among Developing Countries, held in Buenos Aires, Argentina, last month. Provided it is faithfully implemented by all participating countries, the Buenos Aires Plan of Action, which was adopted by consensus, could give impetus to the third world's demands for a new international economic order. As in the political field, the pooling of technical knowledge and experience by non- industrialized countries could have a tremendous impact on international economic relations.
114. It is, however, time that we recognized the affront to the human conscience posed by the increasing disparities in the conditions of life in the developed and in the developing countries. The grim reality of this gap poses frightening risks for the human community as a whole and it is the surest invitation to acts of desperation, instability and the break-down of orderly international relations among the family of nations. The dialogue between North and South represents an appreciation of the risks involved, but not their removal. Dialogue, however welcome, raises expectations among the poor but has thus far provided no escape from the harsh conditions of want in which most of humanity is trapped, conditions that are universally recognized as defying any rational definition of human decency.
US. Those in the developed countries must therefore recognize that it is in their basic self-interest to ensure the speedy attainment of the objectives of the new international economic order, adopted by this Organization. That order is predicated as a minimal basic premise for ensuring social and economic justice, for the whole of humanity and peaceful and stable relations between the developed and the developing words.
116.	Peace continues to be an elusive goal in the Middle East. Events in that region have always presented a sharp reminder to the world that real peace is not necessarily symbolized by the absence of active hostilities. We therefore recognize the urgency of defusing the time-bomb in that area. In this context, the Government and people of Lesotho have observed with concern the critical situation in the Middle East, a situation marked more frequently than not by increasing divisions,  antagonisms and hostilities, as evidenced by the civil strife in Lebanon and, as always, by the precarious path between peace and war followed by Israel and its Arab neighbours.
117.	And it is because of these difficulties that we in Lesotho are prepared to lend our tentative support to the recent agreements reached at Camp David by the Prime Minister of Israel, Mr. Begin, and the President of Egypt, Mr. El-Sadat, as a step towards peace and security in that all-too-troubled region of the world.
118.	We do so, however, in the knowledge that these agreements are merely frameworks, and frameworks by their very nature are fragile and unstable unless they represent genuine political will for peace. It is on the foundations of that political will that we must now build solid foundations. Many issues still have to be resolved: the precise nature and timing of the Israeli withdrawal from the occupied Arab territories; the agreements for the eventual autonomy and self-determination of the Gaza and West Bank by the people of Palestine; and the ultimate fate of Jerusalem and the Palestinians, whose suffering must also be assuaged. Courageous and determined leadership will therefore be needed to foster a spirit that will ensure that the compromises reached at Camp David are not dissolved.
119.	In this context, the Government and people of Lesotho appeal to the people of Israel to treat the Camp David accords not as maximum and unwilling concessions but rather as a step forward to the ultimate implementation of the recommendations embodied in United Nations Council resolution 242(1967), a resolution which the Government of Lesotho has always fully endorsed.
120.	We believe that the Camp David agreements have provided for steps towards dismantling the edifice of hatred, bitterness and distrust in which the people of the Middle East have been locked for so many decades, and that they represent rays lighting the way towards relations based on friendship, to the benefit of all the peoples of the Middle East. I can do no less, therefore, than appeal to all parties to show the admirable spirit, understanding and statesmanship that led to the first initiative of President El-Sadat in visiting Jerusalem, and to continue the spirit of Camp David.
121.	On southern Africa, my Government welcomes the initiative of the United States and the United Kingdom on Rhodesia and of the five Western Powers on Namibia. It is a fact of political life in southern Africa that the Western initiatives are the direct outcome of the success of the liberation struggle. For too long the West, which has been the bulwark of support for the white minority regimes, has turned a blind eye to the inhuman treatment suffered by the majority of the peoples of Rhodesia, Namibia and South Africa. The threat to international peace posed by white racist rule has for too long been dismissed as the hyperbole of African diplomatic rhetoric. We warned while there was time; we urged, cajoled and pleaded for the West to use its clearly recognized influence over the white minority regimes to bring about change; but the Western response was always tardy and at best cosmetic.
122.	In particular the United Kingdom-United States proposals on Rhodesia  seem destined to be buried beneath a bitter welter of blood and chaos as the Smith regime adopts one subterfuge after another to cling to power and follows one atrocity by a yet bloodier one in an attempt to halt the liberation process.
123.	At the conference table the Smith regime has epitomised the worst kind of chicanery. It should thus come as no surprise to anyone that the United Kingdom- United States proposals are in abeyance as a. result of the attitude of the Smith clique. Indeed Smith's co-called internal settlement is nothing but another futile subterfuge to side-step the United Kingdom-United States proposals.
The Smith regime knows better than anyone else that it is witnessing the shreds of the settlement being blown away before its very eyes by the windy gusts of the liberation struggle. And yet it persists in clinging to illusory power.
124.	Inside their country the Rhodesians continue their acts of mass murder and indiscriminate killing. Their catalogue of wanton acts of brutality increases with each day. Where they promised freedom of thought and association in terms of the illegal internal settlement, they now resort to mass arrests of leaders of liberation movements. They seek, not accommodation, but the creation of a basis for the destruction of the economic foundations of the country. They offer not a semblance of peace but a recipe for chaos.
125.	The racist Smith regime, in yet another act of treachery, is attempting to widen the conflict with the liberation movements by mounting criminal acts of aggression against independent neighbouring States. Mozambique, Zambia and Botswana have become targets of the desperation of the Smith regime, and their innocent nationals the objects of the terror of mass bombings and brutal murder. The strategy of the illegal Smith criminal clique is to embroil the whole of southern Africa in war and inflame the area into the blistering inferno of a racial holocaust.
126.	It is to the credit of the three neighbouring State's that they have so far resisted the temptation of responding to provocations of the Smith regime and have opted for policies of safeguarding the welfare of their nationals rather than entering into battle with that regime. Their response has been exemplary and they deserve far more support from the international community than the verbal assurances which they have received.
127.	The initiative of the five Western Powers on Namibia has closed a sad chapter of 11 years of inactivity to give concrete meaning to this Assembly's resolution 2145 (XXI),. which terminated South Africa's Mandate ever Namibia. South Africa deserves little credit for the fact that freedom is now on the horizon for the people of Namibia. For 11 years it vigorously tried to dismember the Territory of Namibia on the basis of its odious apartheid policies. For 11 long years the people of Namibia were subjected to South Africa's illegal occupation, and it is only the threat of direct action against South Africa by the international community and intensification of the liberation struggle by SWAPO that has persuaded cool heads in Pretoria to accept South Africa's withdrawal from that Territory.
128.	South Africa cannot now demand sympathy for its continuing quibbling over the terms of the hand-over of Namibia. Its de jure responsibility for that Territory has long since ceased to exist and its duty is now to end its de facto illegal domination of the Territory. After its denial of the rights of the people of Namibia and its destructive military ventures in that Territory, its claim to an individual responsibility for peace in Namibia is flimsy and irrelevant. The responsibility firmly belongs to the international community, and in this context my Government welcomes the Secretary-General's report to the Security Council. That report is fair and balanced. It provides for adequate time for an electoral process to be set in motion in an atmosphere free of intimidation by the occupation force of 11 years.
129.	We support SWAPO's insistence on the withdrawal of South African troops from Namibia. SWAPO started its liberation struggle in Namibia precisely because the South African Government insisted on its illegal occupation of Namibia and used its troops and their police counterparts to deny any free political activity to SWAPO and others In Namibia. Thus South Africa's insistence that the strength of the United Nations troops should be minimized while South Africa's troops are retained to provide an umbrella for political activity is farcical. Equally, South Africa's insistence that the electoral process should be advanced is no more than a naked ploy to give political advantage to its creations of the Turnhalle Conference, who, after all, have been allowed free political activity denied to SWAPO.
130.	South Africa must not be allowed to add further acts of illegality by imposing on the people of Namibia its own geo-political interests and denying them a peaceful solution to the problem of Namibia. Equally, it must not be permitted to create its own Turnhalle-type internal settlement in Namibia, as that would be a prescription for continued instability in the Territory.
131.	SWAPO has displayed its goodwill by declaring its readiness for a cease-fire in Namibia in response to initiatives towards a peaceful solution of the Namibia problem. Lesotho rejects in categorical terms the South African stand in reply to both the report of the United Nations Secretary-General and SWAPO's offer. South Africa has a clear duty to respond by turning away from the bad faith it is showing by its repeated objections to details of lesser impact in the package proposed by the Secretary-General. Pretoria must recognize that it has been the linchpin for the systematic denial of basic rights in Zimbabwe, Namibia and South Africa and that withdrawing its support for the Smith clique and relinquishing its illegal hold on Namibia will at the very least bring forward the promise of liberty for the vast majority of the peoples of these Territories and of creating a more suitable climate for the solution of internal problems, the complexity of which cannot be denied and the potential of which in terms of creating a-racial war of frightening proportions must be clear to all. What the people of South Africa demand now is liberation, liberty and majority rule and not cosmetic solutions to the problems of white minority rule.
132.	The withdrawal of South Africa from Namibia is an act of reason and an acceptance of the realities of the liberation struggle in southern Africa. That is the lesson that the white minority in South Africa must accept. That minority should not commit the suicidal blunder of interpreting these events as a tactical withdrawal behind the fortress of apartheid. For it to do so would be to bury its head in the sand. It would be tantamount to an aberration from the human urge to live in peace and in circumstances that provide for the serene development of the; full human person.
133.	The Lesotho Government welcomed Security Council resolution 435 (1978), which reiterates that the Council's objective is the withdrawal of South Africa's illegal occupation and administration of Namibia and the transfer of power to the people of Namibia, My Government calls on the Government of South Africa to cooperate in the implementation of the report of the Secretary-General of the United Nations and the initiatives of the five Western Powers. Failure to do so by the Pretoria Government will, at this late hour, prove its continued intransigence and exacerbate the growing anger and impatience of the international community. For us, I need say only that our position has always been clear. Our vulnerability is obvious to everyone. Our preparedness to support the United Nations Charter and our readiness to meet our obligations in terms of United Nations Security Council resolutions, however, must be matched by the readiness of the international community to meet its commitments in terms of Article 50 of the United Nations Charter. My Prime Minister said at a recent meeting of the Consultative Assembly of the Group of African, Caribbean and Pacific States and the European Economic Community:
"We have consistently warned South Africa that her actions and policies would sooner or later invite the international community to invoke economic sanctions against them and that she should abandon those policies before the imposition of such sanctions become inevitable. Over the years, Motlotlehi's Government has sought to bring home to the authorities of South Africa that her military preparedness was no guarantee for peace and economic stability in the region. Our warnings have been ignored by the Government of South Africa. At the same time, our support for the liberation and liberty of the majority of the people of southern Africa has not weakened."
I should like to say, in the words of my Prime Minister: "The international community has an obligation to countries such as mine in the event that embargoes are imposed on South Africa". He also said:
"I should like to remind the international community that it is its duty to safeguard the basic interests of countries such as Lesotho which will inevitably be affected, should action against South Africa become unavoidable as a result of her continuing denial of basic human rights."
134. It must be recognized that in the post-world-war era apartheid constitutes the single most monumental lapse of the human conscience. This Assembly has quite rightly labelled it a crime against humanity. My Prime Minister, in his opening statement at the Symposium on the Exploitation of the Blacks in South Africa and Namibia, and on Prison Conditions in South African Jails held in Maseru last July, said:
"The people of South Africa have been described as an imprisoned society. A black South African is nevermore than "a step from the prison door. One in every four adults is imprisoned every year. Africans in South Africa are faced with a whole battery of laws that govern every facet of their lives. A stroke of the pen can rob them of their citizenship and dispossess them; the whim of a police official can confine them to jail without trial. Such is the array of apartheid legislation that faces Africans that they live in a twilight terror of arrest. Prison life has become part of the black man's experience. There are over 236 prisons in South Africa compared to 70 in the United Kingdom. In 1971 some 40,000 people were imprisoned in the United Kingdom compared to 470,000 in South Africa. South Africa's daily average prison population was 90,000 in 1971. By 1974 it had risen to over 100,000. This is the grim reality of unjust laws applied with unremitting brutality and vengeance."
135.	The harshness of the apartheid laws and the brutality of their application are most clearly demonstrated in the statements of South African police officials. Colonel J.V. Visser, Chief of the Soweto Criminal Investigation Department, told the South African Sunday Post on 17 September 1978 that he was sorry that he had not shot Tsietsi Mashinini when he had the chance. The temerity of that admission is as astonishing as it is typical of the attitude of the South African police towards Africans. The rule of law is no longer in the custody of the courts. The white policeman is the law-enforcement agent, the court, the judge and the executioner. In 1975, 92 prisoners awaiting trial died in prison cells; in 1977, the record was 120. Those statistics do not take into account the numerous detainees who died in prison without trial or any charges being preferred against them. Nationals of my country have been victims of this criminal police attitude. Any claim by South Africa. to respect for the law is nothing less than an aberration from truth and a travesty of morality. Colonel Visser was asked by South African authorities neither to explain his remarks nor to justify his apparent disregard of the basic rights of Mr. Mashinini. I owe it to my own sense of justice, and this Assembly owes it to the high ideals of the United Nations Charter, to address a special appeal to South Africa to get rid of its Colonel Visser and the murderers of Steven Biko and other detainees.
136.	Apartheid remains a blot not only on South Africa but also on the conscience of mankind. Each act of apartheid, every incident of brutality, diminishes us all. It is therefore fitting that we should all strive to afford the people of southern Africa better opportunities for self- fulfilment, self-respect, and the dignity and exercise of basic rights due to all men on earth.
137.	In my view, that is the basic challenge to which this Organization must respond. It is the agenda for its action not for verbal palliatives. The report of the Maseru Symposium is before the General Assembly,  as is the Declaration and Plan of Action adopted at the World Conference to Combat Racism and Racial Discrimination [A/33/262, chap. Ill], held in Geneva under the presidency of a Lesotho Cabinet Minister.
138.	Our willingness to act as host to international conferences on South African issues is motivated by the very deep concern that we feel at the continuation of apartheid, coupled with the very direct manner in which it affects Lesotho. We have sought to provide an opportunity to representatives from various regions of the world to make a close scrutiny of the evils of apartheid. In 1976 we were host to a meeting of American political and economic leaders and African Ministers and provided them with an opportunity for gaining a deep insight into apartheid from the vantage point of Maseru, Last year we were host to parliamentarians from the European Communities and the African, Caribbean and Pacific States and we focused on southern Africa. The Symposium to which we were host this year is part of our continuing effort in the direction of a close examination of what apartheid means for us and for our fellow Africans in South Africa. We are caught in the agony of the imprisoned society. We also share its aspirations to liberty. Our people suffer under apartheid laws in South Africa. Around the territorial land of Lesotho Pretoria has thrown the noose of a circle of bantustans. On our historic land those bogus States are being constructed to deny us any opportunity for the return of the land. On our present territory further encroachments are being made and, in blatant disregard of our territorial sovereignty, efforts are being made by Pretoria to cede our lands to its bantustans.
139.	My Government supported General Assembly resolution 31/6 A which enjoined all Governments not to grant any recognition to South Africa's bantustans. Our support of that resolution was based on our firm belief that bantustans represented a terrible fraud that was being perpetrated on the majority of the people of South Africa by Pretoria. They represent nothing less than the loss of their birthright for that people. The blacks of South Africa are being herded on to 13 per cent of the land surface of South Africa  against their will. They are being stripped of their South African citizenship on the grounds that they belong to the so-called homelands and not to South Africa. They have become aliens in their country of birth. That is the callous face of apartheid. Those black leaders who have collaborated with the Pretoria regime in this treacherous and criminal act will not escape the judgement of the oppressed majority of the people of South Africa.
140.	The Pretoria Government is not only continuing its policies of depriving the black people of South Africa of their citizenship but also implementing its inhuman policies of displacing Africans from their places of residence. Last year it was the cruel displacement of thousands of Africans from their homes in Modderdam, sent to Cape Town, in bitter winter conditions, and the white South African press denounced the Pretoria Government for the bestiality of its actions. This year we have had a repetition of a massive dispossession of Africans- who have been driven out of their homes in Crossroads, At the stroke of a pen over 2,000 Africans were removed from their homes in Crossroads. Their protest met with massive police action resulting in the loss of the life of at least one home-owner. That is the brutality of apartheid, the inhuman situation that this Organization and all countries which love peace and freedom have a clear duty to deal with.
141.	As this Assembly knows, the response of South Africa to our firm rejection of its apartheid and bantustan policies was to close the south-eastern borders of Lesotho. My country deeply appreciated the reply of the United
Nations system to that irresponsible action. Security Council resolutions 402(1976) and 407(1977) were sources of great solace to the Basotho people. We were gratified by the deep appreciation that the missions sent to Lesotho by the Secretary-General displayed in their reports. To all the countries and organizations which contributed to the recommendations of the report in document S/12315  I wish, on behalf of the Lesotho Government, to pay a special tribute. Naturally, we still hope that the amount outstanding, which has still not been pledged, will be made available to enable us to resist the unfair pressures that are continuously being applied against Lesotho by Pretoria. For our part and as a matter of principle, we pledge to continue our policy of resistance to being a party to the bantustan fraud.
142.	Today we are host to over 700 black children from South Africa; that is part of our tradition and custom. We have always provided succour to those fleeing from injustice and persecution. Accommodating those children in Lesotho has inevitably led to special demands on our resources. We appreciate the help that we continue to receive from friendly Governments in this task of ensuring that those children can continue their education and live in circumstances in which their youth and dignity are respected.
143.	The international community has a right to know that, even though the refugee community is safe in Lesotho, Pretoria has embarked on a policy of harassment against the people of Lesotho and the refugee community. It has stepped up its espionage activities in Lesotho to such a level that my Government is now left with no option but to respond with firm action.
144.	I shall not dwell on the various harsh aspects of apartheid. My delegation has instructions to discuss them in depth in the relevant committees.
145.	However, I should like to end with a vision of a southern Africa that this Organization must help to create and a vision of man that as we approach the end of the twentieth century we should strive to realize on this planet. In southern Africa, a region rich in natural and human resources,-we should strive to banish, for ever the myth of racial antagonism and achieve the promise of racial harmony; the promise that will give expression to the truth that no man, no race, no nation, no Government has a right to tamper with what God has bequeathed to us—our common humanity—for man and his condition. Let us make ignorance, disease, hunger and-poverty features of a bygone age and create, conditions for man to develop his abilities to the fullest.
